Citation Nr: 1531419	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  13-34 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement for service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to June 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Initially, the Board notes the Veteran filed his claim for service connection for bilateral hearing loss under the VA fully developed claim program.  There is no evidence in the file, however, that the Veteran was provided notice as required by the Veterans Claims Assistance Act of 2000, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159.  Upon remand, the RO should provide the Veteran with proper VA notice.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim);

The Veteran was provided a VA examination in October 2012.  At that time, the examiner diagnosed the Veteran had bilateral sensorineural hearing loss.  The examiner determined the hearing loss was less likely than not to be the result of service as the Veteran entered and separated from service with hearing within normal limits and there was no significant shift in hearing during active service.  

The Board finds that the examination is inadequate.  First, the examiner does not explain the clinical significance that there was no significant threshold shift between entrance into service and separation.  Second, to note that hearing levels were normal in service is not the only basis that the Veteran may receive service connection.  Service connection may be proven by showing inception or aggravation during service. 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The examiner therefore did not explain how the in-service test results precluded service connection for a hearing loss that had either a sudden onset or gradually progressed over the years.  A rationale based solely on the absence of hearing loss during service is insufficient.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Board thus finds the examination is inadequate and a new VA examination must be provided to the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with the Veterans Claims Assistance Act of 2000 (VCAA) in accordance with 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b)(1).and associate a copy of the notice or letter with the file.  The RO should provide any assistance or record development based upon the Veteran's response.

2.  After the foregoing development is complete, provide the Veteran with a VA examination to determine if the Veteran has a current hearing loss and its etiology.  The claims file must be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has a bilateral hearing loss disability for VA purposes.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, to specifically include the Veteran's lay statements of noise exposure during active duty.
 
The examiner is asked to specifically discuss the Veteran's statement regarding the various incidents of noise exposure in service.

The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion. The question is whether current hearing loss is related to service.

A complete rationale must be provided for any opinion offered.

3.  After the development requested is completed, readjudicate the claim for service connection for bilateral hearing loss.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).













_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




